Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejecting for the recitation of “substantially free of any nucleating agent in an amount effective to achieve nucleation”. It is unclear what constitutes substantially free as such is subjective terminology. Given that phosphinate and phosphonate compounds can act as nucleating agents, it is unclear how the polymer can be substantially free from nucleating agents in an amount effective to achieve nucleation. For purposes of examination, Examiner has considered the cited art to meet the limitations of claim 2. Applicant is advised to clarify the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zillig et al. (PG Pub. 2016/0298266).
Regarding claims 1-2, Zillig et al. teach a nonwoven fibrous web comprising a plurality of meltblown fibers comprising a thermoplastic polymer blended with a phosphinate and/or a phosphonate wherein the nonwoven fibrous structure exhibits a shrinkage of less than 15% after being heated for 150 degrees Celsius for 60 minutes [Example 4]. The thermoplastic polymer is substantially free if any nucleating agent in an amount effective to achieve nucleation [0006]. 
Regarding claim 3, the thermoplastic polymer comprises a polyester.
Regarding claim 8, Zillig et al. teaches the claimed median fiber diameter. 
Regarding claim 13, Zillig et al. is silent regarding the claimed passing of said flammability test at the claimed thickness. However, given the Zillig et al. teaches such a similar nonwoven made of such similar materials with such similar composition, the passing of the flammability test at the claimed thickness is necessarily inherent to the nonwoven of the Zillig et al. 
Regarding claim 14, Zillig et al. teach the nonwoven fibrous web having opposed first and second major surfaces and an adhesive layer disposed on one or both of the first and second major surfaces [0099]. 
Regarding claim 17, Zillig et al. teach a method of making a nonwoven fibrous web comprising mixing a thermoplastic polymer with a phosphinate and/or polymeric phosphonate to obtain a polymeric blend, forming a plurality of meltblown fibers by passing a molten stream of the polymeric blend through a plurality of orifices of a meltblown die and collecting at least some of the meltblown fibers on a collector to obtain the nonwoven fibrous web [Examples]. 
Regarding claim 18, the nonwoven fibrous web is dimensionally stable and exhibits a shrinkage after being heated to 150 degrees Celsius for 60 minutes of less then 15%. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Zillig et al. (PG Pub. 2016/0298266) in view of Kagumba et al. (PG Pub. 2014/0000751).
Regarding claims 4-7, Zillig et all is relied upon as set forth in the rejection of claims 1 above. Zillig et al. teach inclusion of a fire retardant, but is silent regarding the specifically claimed phosphonate. However, Kagumba et al. teach polymeric phosphonate comprises oligophosphonate in the claimed amount based on the total weight of the polymeric phosphonate wherein the polymeric phosphonate has the recited number average molecular weight in order to improve flame resistance and thermal and mechanical properties [0058, 0060 and 0083]. Kagumba et al. also teaches the polymeric phosphonate is present in the claimed amount in order to improve flame resistance and thermal and mechanical properties. It would have been obvious to one of ordinary skill in  the art at the time of the invention to use the polymeric phosphonate in the claimed amount including the claimed number average molecular weight of Kagumba et al. in Zillig et al. in order to improve flame resistance and thermal and mechanical properties and arrive at the claimed invention. 
Regarding claims 19-20, Zillig et all is relied upon as set forth in the rejection of claim 17 above. Zillig et al. teach inclusion of a fire retardant, but is silent regarding the specifically claimed phosphonate. However, Kagumba et al. teach polymeric phosphonate comprises oligophosphonate with a glass transition temperature as taught in the present specification in such a similar polymer such as polyester in order to improve flame resistance and thermal and mechanical properties [0058, 0060 and 0083] therefore the claimed reduction in melt viscosity and median fiber diameter is necessarily present in the fibers of the previous combination. It would have been obvious to one of ordinary skill in  the art at the time of the invention to use the polymeric phosphonate in the claimed amount of Kagumba et al. in Zillig et al. in order to improve flame resistance and thermal and mechanical properties and arrive at the claimed invention. 
Regarding claim 13, the previous combination is silent regarding the claimed passing of said flammability test at the claimed thickness. However, given the previous combination teaches such a similar nonwoven made of such similar materials with such similar composition, the passing of the flammability test at the claimed thickness is necessarily inherent to the nonwoven of the previous combination. 
Claims 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zillig et al. (PG Pub. 2016/0298266).
Regarding claims 9-12, Zillig et al. teach the nonwoven fibrous web further comprising a plurality of secondary fibers, but is silent regarding the median diameter of the secondary fibers. However, Zillig et al. that the size of the secondary fibers is a results effective variable and that one of ordinary skill in the art would be able to adjust the fiber diameter in order to affect loft, openness, softness and drapability [0135-0143]. It would have been obvious to one of ordinary skill in the art to arrive at the claimed fiber diameter of the secondary fibers through routine experimentation. Zillig et al. further teaches the secondary fibers comprise a semicrystalline polymer. Zillig et al. also teach the fibers can be carbon fiber which are non-meltable fibers. Zillig et al. teach the secondary fibers can include polyacrylonitrile fibers including carbon fibers which are derived from polyacrylonitrile and therefore the use of oxidized polyacrylonitrile fibers would have been obvious to one of ordinary skill in the art at the  time of the invention based on the teachings of Zillig et al. 
Regarding claim 15, Zillig et al. teach inclusion of a binder and teach the importance of flame retardance for the nonwoven and polymeric binder are well known in the art, therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed flame retardant polymeric binder in order to improve the flame retardant property and arrive at the claimed invention. It is noted the fluoropolymer is optional. 
Regarding claim 16, Zillig et al. teach an outer further layer disposed on the adhesive layer. Zillig et al. teach this outer layer can comprise carbon or silica gel particles and therefore is flame retardant. Further, Zillig et al. teach other outer layers and it would have been obvious to one of ordinary skill in the art to ensure such an outer layer was flame retardant in order to improve flame retardance of the entire article. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zillig et al. (PG Pub. 2016/0298266) in view of Corkery et al. (PG Pub. 2008/0249221).
Regarding claim 15, Zillig et al. are relied upon as set forth above. In case it is found that the flame retardant polymeric binder is not obvious over Zillig et al. Corkery et al. teach a flame retardant polymeric binder optionally with fluoropolymer in order to improve properties of the binder including flame retardance. It would have been obvious to one of ordinary skill in the art at the time  of the invention to use the flame retardant polymeric binder of Corkery et al. in Zillig et al. in order to improve properties of the binder including flame retardance and arrive at the claimed invention. 
Regarding claim 16, Zillig et al. teach an outer further layer disposed on the adhesive layer. Zillig et al. teach this outer layer can comprise carbon or silica gel particles and therefore is flame retardant. Further, Zillig et al. teach other outer layers and it would have been obvious to one of ordinary skill in the art to ensure such an outer layer was flame retardant in order to improve flame retardance of the entire article. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789